     Case 1-18-01033-cec             Doc 64   Filed 10/29/18   Entered 10/29/18 17:16:53




ECKERT SEAMANS CHERIN & MELLOTT, LLC                       HEARING DATE: November 28, 2018
10 Bank Street, Suite 700                                  HEARING TIME: 2:00 p.m.                           
White Plains, NY 10606                                     OBJECTION DEADLINE: November 12, 2018
Telephone: (914) 949-2909
Christopher F. Graham, Esq.
Sarah H. Morrissey, Esq.

Counsel for Adjusted Debtor and Defendant
Suffolk Regional Off-Track Betting Corporation

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                  Chapter 9

SUFFOLK REGIONAL OFF-TRACK                              Case No. 12-43503-CEC
BETTING CORPORATION,

                  Adjusted Debtor.
_________________________________________

JENNIFER TOMASINO, KEVIN MONTANO,
RICHARD MEYER, and APRYL L. MEYER,

                       Plaintiffs,

           -against-                                    Adv. Proc. No. 18-1033-CEC

INCORPORATED VILLAGE OF ISLANDIA,
BOARD OF TRUSTEES OF THE VILLAGE
OF ISLANDIA, DELAWARE NORTH
ISLANDIA PROPERTIES, LLC, a/k/a
DELAWARE NORTH, and SUFFOLK
REGIONAL OFF-TRACK BETTING
CORPORATION,                                             NOTICE OF MOTION OF DEFENDANT
                                                         SUFFOLK REGIONAL OFF-TRACK
                                                         BETTING CORPORATION FOR
                       Defendants.                       SUMMARY JUDGMENT




         PLEASE TAKE NOTICE that upon the accompanying Brief in Support of Motion for

Summary Judgment (the “Motion”), dated October 29, 2018, the Declaration of Christopher F.

                                                -1-
     Case 1-18-01033-cec        Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




Graham, Esq. dated October 29, 2018, the Declaration of Celine M. Gazes dated October 29,

2018, and the Statement of Undisputed Material Facts dated October 29, 2018, Adjusted Debtor

and Defendant Suffolk Regional Off-Track Betting Corporation will move this Court before the

Honorable Carla E. Craig, Chief United States Bankruptcy Judge, pursuant to Fed. R. Bankr. P.

7056, which incorporates Fed. R. Civ. P. 56)(e), for summary judgment in favor of Defendant

Suffolk Regional Off-Track Betting Corporation and against Plaintiffs Jennifer Tomasino, Kevin

Montano, Richard Meyer, and Apryl L. Meyer for all the reasons stated in the accompanying

papers at a hearing to be held on November 28, at 2:00 p.m., or as soon thereafter as counsel may

be heard, at the United States Bankruptcy Court for the Eastern District of New York, located at

271-C Cadman Plaza East, Suite 1595, Brooklyn, NY 11201-1800.

       PLEASE TAKE FURTHER NOTICE that opposition papers, if any, to the Motion

shall be filed and served so as to be received no later than November 12, 2018.



Dated: White Plains, New York
       October 29, 2018




                                              -2-
      Case 1-18-01033-cec       Doc 64     Filed 10/29/18   Entered 10/29/18 17:16:53




                                            Respectfully submitted,

                                            ECKERT SEAMANS CHERIN & MELLOTT, LLC


                                            By: /s/ Christopher F. Graham______________
                                                 Christopher F. Graham, Esq.
                                                 Sarah H. Morrissey, Esq.

                                                 10 Bank Street, Suite 700
                                                 White Plains, New York 10606
                                                 (914) 949-2909
                                                 cgraham@eckertseamans.com
                                                 smorrissey@eckertseamans.com

                                                  Attorneys for Adjusted Debtor and Defendant
                                                  Suffolk Regional Off-Track Betting
                                                  Corporation

TO:     Anton J. Borovina, Esq.
        Law Offices of Anton J. Borovina
        Attorneys for Plaintiffs
        225 Broad Hollow Road, Suite 303
        Melville, New York 11747
        Ajb@borovinalaw.com

        Paul Sabatino II, Esq.
        Attorneys for Plaintiffs
        1617 New York Ave.
        Huntington Station, New York 11746
        paulpsII@aol.com

        Michael Stanton, Esq.
        Jarrett M. Behar, Esq.
        Sinnreich Kosakoff Messina, LLP
        Attorneys for Defendants Incorporated
        Village of Islandia and Board of Trustees of the
        Village of Islandia
        276 Carleton Avenue, Suite 301
        Central Islip, New York 11722
        mstanton@skmlaw.net
        jbehar@skmlaw.net

        Daniel A. Spitzer, Esq.
        Charles Malcomb, Esq.
        Hodgson Russ, LLP

                                              -3-
Case 1-18-01033-cec     Doc 64    Filed 10/29/18   Entered 10/29/18 17:16:53




  Attorneys for Defendants Delaware North
  Islandia Properties, LLC, aka Delaware North
  140 Pearl Street, Suite 100
  Buffalo, New York 14202
  Dspitzer@hodgsonruss.com
  Cmalcomb@hodgsonruss.com

  Anthony S. Guardino, Esq.
  Farrell Fritz, P.C.
  Attorneys for Defendants Delaware North
  100 Motor Parkway, Suite 138
  Hauppague, New York 11788
  aguardino@farrellfritz.com




                                     -4-
       Case 1-18-01033-cec           Doc 64   Filed 10/29/18   Entered 10/29/18 17:16:53




ECKERT SEAMANS CHERIN & MELLOTT, LLC HEARING DATE: November 28, 2018
10 Bank Street, Suite 700                      HEARING TIME: 2:00 p.m.                           
White Plains, NY 10606                         OBJECTION DEADLINE: November 12, 2018
Telephone: (914) 949-2909
Christopher F. Graham, Esq.
Sarah H. Morrissey, Esq.
cgraham@eckertseamans.com
smorrisesey@eckertseamans.com
Counsel for Adjusted Debtor and Defendant
Suffolk Regional Off-Track Betting Corporation

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 In re:                                               Chapter 9
 SUFFOLK REGIONAL OFF-TRACK                           Case No. 12-43503-CEC
 BETTING CORPORATION,

                           Adjusted Debtor.

 JENNIFER TOMASINO, KEVIN MONTANO,
 RICHARD MEYER, and APRYL L. MEYER,

                           Plaintiffs,

               -against-                              Adv. Proc. No. 18-1033-CEC

 INCORPORATED VILLAGE OF ISLANDIA,
 BOARD OF TRUSTEES OF THE VILLAGE
 OF ISLANDIA, DELAWARE NORTH
 ISLANDIA PROPERTIES, LLC, a/k/a
 DELAWARE NORTH, and SUFFOLK
 REGIONAL OFF-TRACK BETTING
 CORPORATION,                                          MOTION FOR SUMMARY JUDGMENT OF
                                                       DEFENDANT SUFFOLK REGIONAL
                           Defendants.                 OFF-TRACK BETTING


TO:       THE HONORABLE CARLA E. CRAIG,
          CHIEF JUDGE OF THE UNITED STATES BANKRUPTCY COURT FOR THE
          EASTERN DISTRICT OF NEW YORK




{J2412013.1}                                      1
       Case 1-18-01033-cec       Doc 64     Filed 10/29/18    Entered 10/29/18 17:16:53




         Defendant Suffolk Regional Off-Track Betting Corporation (“Suffolk OTB”), by and

through its undersigned counsel, Eckert Seamans Cherin & Mellott, LLC, respectfully submits

this Motion for Summary Judgment pursuant to Federal Rule of Bankruptcy Procedure 7056 and

Federal Rule of Civil Procedure 56 by incorporation and in support of this Motion avers as

follows:

                        I.     JURISDICTION AND VENUE

         1.     This Court has jurisdiction to consider this Motion under pursuant to 28 U.S.C. §

1334(b), and the Eastern District of New York standing order of reference dated August 28,

1986, as amended by order dated December 5, 2012. This non-core proceeding is related to the

Bankruptcy Proceeding.

                         II.     FACTUAL BACKGROUND

         2.     On May 11, 2012, Suffolk OTB filed a petition for relief under Chapter 9 of the

Bankruptcy Code. Suffolk OTB is a public benefit corporation organized under Articles V and

VI of the New York Racing, Pari-Mutuel Wagering and Breeding Law (the “Racing Law”).

(Disclosure Statement at 13, Case No. 12-43503-CEC, Dckt. No. 298.)

         3.     On September 11, 2014, Suffolk OTB filed a second amended plan and second

amended disclosure statement (the “Disclosure Statement”). (Case No. 12-43503-CEC, Dckt.

Nos. 297, 298.) On that same date, the Disclosure Statement was approved. (Case No. 12-43503-

CEC, Dckt. No. 300).

         4.     Following a hearing on October 22, 2014, the Second Amended Plan for the

Adjustment of Debts of Suffolk Regional Off-Track Betting Corporation (the “Plan”) (Case No.

12-43503-CEC, Dckt. No. 318) was confirmed (Case No. 12-43503-CEC, Dckt. No. 326).




{J2412013.1}                                     2
       Case 1-18-01033-cec        Doc 64      Filed 10/29/18     Entered 10/29/18 17:16:53




         5.    The Plan provides for construction of a video lottery terminal facility (the “VLT

Facility”), and the funding and feasibility of the Plan depends on its revenues. (Plan at 1-2, Case

No. 12-43503-CEC, Dckt. No. 318.)

         6.    The Plan contemplated that the VLT Facility would be constructed in Medford,

New York. (Plan at 1-2, Case No. 12-43503-CEC, Dckt. No. 318.) However, Suffolk OTB

subsequently decided to build the VLT Facility in Islandia, New York at the site of the former

Marriott Hotel located at 3635 Express Drive North, Islandia, New York 11749 (the “Location”).

(Status Ltr., Case No. 12-43503-CEC, Dckt. No. 496.)

         7.    On February 12, 2018, the Plaintiffs commenced this action in New York State

Supreme Court, Suffolk County (the “State Court”), against the Village, the Board, and

Delaware North, challenging Local Law No. 3-2017, a zoning amendment enacted by the Village

and the Board, which provided the statutory basis for Delaware North (Suffolk OTB’s operating

partner) to obtain a permit for the construction and operation of the VLT Facility.

         8.    Suffolk OTB moved to intervene in the action, and upon the State Court’s

decision and order authorizing Suffolk OTB to intervene as a defendant, Suffolk OTB removed

the action to this Court.

                        III.    PLAINTIFFS’ ALLEGATIONS

         9.    In November 1994, the Board approved and adopted a zoning master plan entitled

the “Comprehensive Plan for the Village of Islandia, Suffolk County, New York,” (the “Master

Plan”) which was applicable to the territorial jurisdiction of the Village, and which modified the

existing zoning designations into new specialized zones, zoning districts, and district boundaries.

(Compl. ¶¶ 11, 13, Dckt. No. 10-1.) One new district created by the Master Plan was the

office/industrial district (the “District”), to permit office uses and accessory facilities. (Compl. ¶



{J2412013.1}                                       3
       Case 1-18-01033-cec       Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




14, Dckt. No. 10-1.) Hotels were “a permitted use by special exception approved by the []

Board” and were not permitted to have multiple uses. (Compl. ¶¶ 14, 15, Dckt. No. 10-1.

         10.   The Board also adopted Article X of Chapter 177 of the Village of Islandia Code

(the “Village Code”) in furtherance of the Master Plan, which prescribed permitted and non-

permitted office and industrial uses of land within the District. (Compl. ¶ 17, Dckt. No. 10-1.)

         11.   Chapter 177 of the Village Code provided that land in the District may be used as

a hotel if the Board issued a special permit, which was subject to a public hearing. (Compl. ¶ 17,

Dckt. No. 10-1.) It also prohibited any land in the District to be used for a gaming purpose.

(Compl. ¶ 18, Dckt. No. 10-1.)

         12.   In 1989, the Board approved a special permit authorizing the construction and

operation of a hotel (the “Hotel”) at the Location. (Compl. ¶ 19, Dckt. No.10-1.) Delaware North

is the current owner of the Hotel and the Location. (Compl. ¶ 20, Dckt. No. 10-1.)\

         13.   The complaint alleges that, in 2016, the Board and Delaware North “conspired

amongst themselves to formulate a plan and scheme to enter into a contract whereby the Village

would agree to permit Delaware North [and its affiliates] to use the Hotel as a video lottery

terminal . . . facility in exchange for Delaware North agreeing to make substantial annual

payments to the Village.” (Compl. ¶ 22, Dckt. No. 10-1.)

         14.   On March 28, 2016, Delaware North applied for a special permit authorizing the

construction and use of the VLT Facility, including an off-track betting simulcast facility, as an

accessory use of the Hotel (the “Special Permit Application”). (Compl. ¶ 22, Dckt.No. 10-1.)

         15.   On August 12, 2016, the Board approved the Special Permit Application and

issued the special permit to Delaware North (the “Special Permit”). (Compl. ¶ 28, Dckt. No. 10-

1.)



{J2412013.1}                                     4
       Case 1-18-01033-cec        Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




         16.   On August 16, 2016, Delaware North and the Village entered into an agreement

entitled The Taxpayer Relief Agreement Between the Village of Islandia and Delaware North

Islandia Properties, LLC (the “Agreement”), memorializing the agreement of Delaware North to

make annual payments to the Village. (Compl. ¶ 30, Dckt. No. 10-1.)

         17.   On September 13, 2016, the Plaintiffs and others commenced an Article 78

proceeding in State Court, Index. No. 2016-8907, challenging the Special Permit granted by the

Board to Delaware North. (Compl. ¶ 33, Dckt. No. 10-1.)

         18.   On September 7, 2017, the State Court issued a decision and order which, among

other things, vacated the Special Permit, finding that the VLT Facility, including the off-track

betting simulcast facility, is not a permitted accessory use of a hotel in the District under Chapter

177 of the Village Code. (Compl. ¶ 35, Dckt. No. 10-1; Compl. Ex. B, State Court Decision at 4-

5, Dckt. No. 10-1.)

         19.   On November 28, 2017, the Board adopted Local Law No. 3-2017, amending

Article X of Chapter 177 of the Village Code, to “provide for a Hotel/Gaming Facility as a

permitted use in the [] District,” thereby permitting the Hotel to be used as a VLT Facility with

an off-track betting simulcast facility. (Compl. ¶ 38, Dckt. No. 10-1; Compl. Ex. C, Local Law

No. 3-2017 §§ 1.4, 2.2, Dckt. No. 10-1.)

         20.   The Plaintiffs challenge Local Law No. 3-2017 on the grounds that the Board (1)

engaged in unlawful zoning by contract, (2) engaged in spot zoning, and (3) violated the

requirement of MHRL § 23(2)(f) for a mandatory referendum. The Plaintiffs also asserted a

claim to vacate the certificate of occupancy and a claim for a permanent injunction.




{J2412013.1}                                      5
       Case 1-18-01033-cec        Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




          21.   Pursuant to Local Law No. 3-2017, Delaware North was granted a certificate of

occupancy authorizing the use and occupancy of the Hotel as a VLT Facility with an off-track

betting simulcast facility. (Compl. ¶ 41, Dckt. No.10-1.)

                          IV.     PROCEDURAL HISTORY

          22.   Delaware North, the Village, the Board, and Suffolk OTB (as intervening

defendant) moved to dismiss the claim pursuant to MHRL § 23(2)(f) (the “Third Cause of

Action”), and the claims seeking vacatur of the certificate of occupancy (the “Fourth Cause of

Action”) and imposition of a permanent injunction (the “Fifth Cause of Action”). [Mot. to

Dismiss, Dckt. Nos. 17, 18, 19]. The Plaintiffs opposed the motion. [Dckt. No. 29].

          23.   After a hearing held on July 11, 2018, and for the reasons stated on the record at

that hearing, this Court issued an order on August 2, 2018, dismissing the Fourth Cause of

Action and the Fifth Cause of Action, and reserving decision on the Third Cause of Action.

[Dckt. No. 50].

          24.   This Court issued a Decision and Order dismissing the Third Cause of Action on

September 27, 2018 [Dckt. No. 56].

          25.   Suffolk OTB now moves for Summary Judgment on the remaining Causes of

Action.

                             V.      LEGAL STANDARD

          26.   As more fully explained in Movant’s Brief, Fed. R. Civ. P. 56, incorporated by

Bankruptcy Rule 7056(c), entitles a party to summary judgment when “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Rojas v. Roman Catholic




{J2412013.1}                                     6
       Case 1-18-01033-cec         Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011); In re the Brunswick Hosp. Ctr., Inc., 399

B.R. 582, 586 (E.D.N.Y. Bankr. 2009).

                             VI.     RELIEF REQUESTED

          27.   There are no genuine issues of material fact regarding Plaintiffs’ remaining causes

of action, and Plaintiffs have failed to come forth with material evidence supporting their

allegations.

          28.   In their Amended Complaint, Plaintiffs alleged that the Board’s decision to rezone

constituted unlawful zoning by contract (Count I) and unlawful spot zoning (Count II) and that,

as a result, Plaintiffs claim entitlement to a permanent injunction preventing Delaware North

from maintaining the VLT Facility (Count IV).

          29.   Suffolk OTB respectfully requests an entry of summary judgment on Plaintiffs’

remaining claims because the zoning decision at issue did not constitute illegal contract or spot

zoning.

          30.   Plaintiffs cannot meet their heavy burden to demonstrate that they will prevail on

the merits of their claims, and Plaintiffs’ request for a permanent injunction based on their

speculative and generic allegations is wholly unwarranted.

          31.   Plaintiffs fail to meet their heavy burden to establish that they will suffer

irreparable harm without the injunction; that any purported hardship they would suffer without

an injunction outweighs the numerous manifest hardships Suffolk OTB and New York State will

suffer if this Court grants Plaintiffs the extraordinary remedy of a permanent injunction; or that

the permanent injunction would not harm the public interests at stake.

          WHEREFORE, for the above-mentioned reasons, and the reasons articulated in Suffolk

OTB’s Brief in Support of its Motion for Summary Judgment, Rule 7056 Statement of Material



{J2412013.1}                                       7
       Case 1-18-01033-cec      Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




Facts, and supporting affidavits, Suffolk OTB respectfully requests this Court grant its Motion

for Summary Judgment.


Dated: White Plains, New York
       October 29, 2018


                                     ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                     By: /s/ Christopher F. Graham____
                                         Christopher F. Graham, Esq.
                                         Sarah H. Morrissey, Esq.

                                          10 Bank Street, Suite 700
                                          White Plains, New York 10606
                                          (914) 949-2909
                                          cgraham@eckertseamans.com
                                          smorrissey@eckertseamans.com

                                          Counsel for Adjusted Debtor and Defendant Suffolk
                                          Regional Off-Track Betting Corporation




{J2412013.1}                                    8
       Case 1-18-01033-cec        Doc 64       Filed 10/29/18    Entered 10/29/18 17:16:53




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on 29th day of October, 2018 I caused a true and

correct copy of Suffolk Regional Off-Track Betting Corporations’ Motion for Summary

Judgment and Brief in Support of Summary Judgment to be served via ECF upon all parties

registered to receive service in this case.



                                        ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                        By: /s/ Christopher F. Graham_______
                                            Christopher F. Graham, Esq.
                                            Sarah H. Morrissey, Esq.

                                              10 Bank Street, Suite 700
                                              White Plains, New York 10606
                                              (914) 949-2909
                                              cgraham@eckertseamans.com
                                              smorrissey@eckertseamans.com

                                              Counsel for Adjusted Debtor and Defendant Suffolk
                                              Regional Off-Track Betting Corporation




{J2412013.1}                                       9
          Case 1-18-01033-cec             Doc 64   Filed 10/29/18   Entered 10/29/18 17:16:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                           Chapter 9
 In re:

 SUFFOLK REGIONAL OFF-TRACK                                Case No. 12-43503-CEC
 BETTING CORPORATION,

                             Adjusted Debtor.


 JENNIFER TOMASINO, KEVIN MONTANO,
 RICHARD MEYER, and APRYL L. MEYER,

                            Plaintiffs,

               -against-                                  Adv. Proc. No. 18-1033-CEC

 INCORPORA TED VILLAGE OF ISLANDIA,
 BOARD OF TRUSTEES OF THE VILLAGE                          AFFIDAVIT OF CELINE M. GAZES IN
 OF ISLANDIA, DELAWARE NORTH                               SUPPORT OF MOTION FOR SUMMARY
 ISLANDIA PROPERTIES, LLC, a/k/a                           JUDGMENT OF SUFFOLK REGIONAL
 DELAWARE NORTH, and SUFFOLK                               OFF-TRACK BETTING CORPORATION
 REGIONAL OFF-TRACK BETTING
 CORPORATION,

                             Defendants.


 STATEOFNEWYORK)
                   )                      ss.:
 COUNTY OF SU FFOLK)



          CELINE M.        GAZESbeing duly sworn, and under penalty of perjury, deposes and states

as follows based upon her knowledge, information and belief:

          1.       I have been the Comptroller & Director of Finance for Suffolk Regional Off-Track

Betting Corporation ("Suffolk OTB") from 2004 to present. In that capacity I am personally




                                                     1
       Case 1-18-01033-cec          Doc 64     Filed 10/29/18    Entered 10/29/18 17:16:53




familiar with the books and records of Suffolk OTB and its historical financial performance from

2004 to present.

       2.          I submit this affidavit in support of Suffolk OTB's Motion for Summary Judgment

pursuant to Fed. R. Bankr. P. 7056.

                                        FACTUAL BACKGROUND


       3.          Beginning in 2010, Suffolk OTB was not generating sufficient income: (1) to pay

its creditors currently; (2) repay its long term bank debt; or (3) pay any net revenue to Suffolk

County. That situation necessitated the Chapter 9 filing in this Court (the "Chapter 9 Case").

During the Chapter 9 Case, Suffolk OTB was able to significantly restructure its operations and

expenses such that it became a viable public benefit corporation once again.            Key to that

improvement has been the operations of the VLT Facility-Jake's 58-including its onsite OTB

betting parlor and New York State Lottery operations (the "VLT Facility").

       4.      As a result, Suffolk OTB has not only been expanding its operations and remained

current on all of its obligations, it has greatly reduced its pre-Chapter 9 Case obligations. Suffolk

OTB's pre-Chapter 9 Case bank debt to New York Community Bank of over $5 million has been

paid in full. Suffolk OTB's pre-Chapter 9 case debt to Suffolk County of approximately $600,000

has been paid in full. The claims of Class 4 general unsecured creditors have been reduced from

over $18 million in booked and asserted claims to approximately $13 million in allowed claims

as of this date.

       5.      Payments to Suffolk County since 2017 under the Confirmed Plan through October

2018 have totaled $3.7 million. During the same period, payments to other Class 4 creditors

under the Confirmed Plan have exceeded $1.9 million. These payments were made possible

solely due to the additional revenue generated for Suffolk OTB by the VLT Facility.



                                                  2
       Case 1-18-01033-cec          Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




            HARDSHIPS THAT WOULD RESULT FROM A PERMANENT INJUNCTION


       6.         If this Court grants the Plaintiffs' permanent injunction closing the VLT Facility,

 Suffolk OTB will suffer extreme hardship as follows:

             a)      Through October 2018, Suffolk OTB has paid or allocated over four million six
                     hundred thousand dollars ($4,600,000) in distributions pursuant to the
                     Confirmed Plan. However, if Suffolk OTB is enjoined from operating the VLT
                     Facility, Suffolk OTB will be unable to pay its future obligations under the
                     Confirmed Plan.

             b)      Suffolk OTB has remaining obligations under the Confirmed Plan totaling over
                     twenty million dollars ($20,000,000) with over fifteen million ($15,000,000)
                     scheduled to be paid in the next 9 months. Those payments will be impossible
                     to make if the VLT Facility stops operating.

             c)      If the VLT Facility is forced to close, economic contributions to the
                     Incorporated Village oflslandia, New York will cease.

             d)      Without the VLT Facility income stream, Suffolk OTB will be forced to lay off
                     the approximately two hundred (200) local residents it employs in the VLT
                     Facility.

       7.         If Suffolk OTB is prohibited from continuing to operate the VLT Facility, the New

York State Education Fund will be deprived of valuable future revenue. As of September 2018,

the VLT Facility has contributed $120,848,925 to the State Education Fund (see              Gaming


Commission, NEW YORK STATE (https://www.gaming.ny.gov/about/index.php?ID=3)). The New

York Gaming Commission Report for Suffolk OTB's gaming facility is attached hereto as Exhibit

A.


       8.         Suffolk County, New York is guaranteed approximately thirteen million dollars

($13,000,000) from Suffolk OTB during the first ten (10) years of Suffolk's operation in the

Incorporated Village of Islandia, New York, and Suffolk OTB remains on pace to fulfill this

obligation. Indeed, at the current level of operations, the payments to Suffolk County will be




                                                  3
      Case 1-18-01033-cec        Doc 64     Filed 10/29/18     Entered 10/29/18 17:16:53




substantially in excess of that amount. However, if Suffolk OTB is forced to relocate, Suffolk

County will not receive future revenue from Suffolk OTB for many months, if not years.

       9.      Contrary to Plaintiffs' assertions that Suffolk OTB "made no or insubstantial

investment" in the VLT Facility, Suffolk OTB has invested over forty-four million dollars

($44,000,000) in the VLT Facility to date. These investments have included capital expenditures

of over thirty-two million dollars ($32,000,000), pre-opening costs of approximately one million

eight hundred thousand dollars ($1,800,000) and working capital ofapproximately eleven million

dollars ($11,000,000). Suffolk OTB continues to invest in the VLT Facility on a continual basis

as required to operate and it is the VLT Facility operations that generate the profits Suffolk OTB

requires to complete the Confirmed Plan.




                                                    Comptroller and Director of Fin ce
                                                    Suffolk Regional Off-Track Betting
                                                    Corporation


SWORN TO BEFORE ME THE           29TH   DAY OF OCTOBER, 2018,




NOTRY PUBLIC

                               JAMES McMANMON
                        NOTARY PUBLIC, State of New Yortc
                         Suffolk County Reg. No. 4991902
                          Comm. r·'�:res Feb. 10,20 Zo




                                               4
Case 1-18-01033-cec   Doc 64   Filed 10/29/18   Entered 10/29/18 17:16:53




                               EXHIBIT A
                        Case 1-18-01033-cec                          Doc 64             Filed 10/29/18                   Entered 10/29/18 17:16:53




                                                                             Jake's 58 Hotel & Casino


               ��c:-.�!'5 ��
                                                                               3635 Express Drive North
                                                                                  Islandia, NY 11749
                                                                                      www .jak�§�.s;Qm




                                                                                     Fiscal Year 2018/2019

                                                                                                                                        Distribution of Net Win:


                  Credits         Free Play           Credits                        Avg Daily   Win/VGM       Education        Agent          Marketing      Gaming Floor       Capital
  Month           Pia:ted         Allowance            Won             Net Win        VGM's       �er Da:t    Contribution    Commission       Allowance           &Admin        Award


  Apr-18       $280.495,832          $331,265      $262,735,084      $17,429,482        1,000        $581       $7,843,267     $6,100,319       $1,742,948         $1,742,948             $0
  May-18       $282,275,448          $795,069      $264,094,120      $17,386,259        1,000        $561       $7,823,817     $6,085,191       $1,738,626         $1,738,626             $0
  Jun-18       $263,775,307          $724,875      $246,954,118      $16,096,314        1,000        $537       $7,243,341     $5,633,710       $1,609,631         $1,609,631             $0
  Jul-18       $283,610,458          $879,223      $265.456,897      $17,274,338        1,000        $557       $7,773,452     $6,046,018       $1,727,434         $1,727,434             $0
  Aug-18       $291,505,761          $908,688      $272,852,094      $17,744,979        1,000        $572       $7,985,241     $6,210,743       $1,774,498         $1,774.498             $0
  Sep-18       $283,610,499          $896,881      $265,799,006      $16,914,612        1,000        $564       $7,611,575     $5,920,114       $1,691.461         $1,691.461             $0
  Oct-18
  Nov-18
  Dec-18
  Jan-19
  Feb-19
  Mar-19
   Total    $1,685,273,305        $4,536,001 $1,577,891,318 $102,845,985                1,000        $562     $46,280,693     $35,996,095     $10,284,598      $10,284,599                $0

                                       0.27%             93.63%              6.10%                                 45.00%         35.00%            10.00%            10.00%       0.00%


                                                                                     Definition of Terms

Credits Played:               The amount of onscreen credits wagered on a video gaming machine (VGM). This amount includes Credits Played resulting
                              from; (a) cash and vouchers inserted into a VGM, and (b) any Credits Won used to make a wager on a VGM.

Free Play Allowance:          The amount of promotional free play included in Credits Played that is subsidized by the State through a reduction to Net Win.

Credits Won:                  The amount of onscreen credits won on a VGM (prize payout). Also includes any progressive jackpot liability due to players.

Net Win:                      The net revenues remaining after payout of prizes to players. (Credits Played less Credits Won) Net win is commonly
                              referred to as "Hold" or "Net Machine Income"

Education Contribution:       The portion of Net Win allocated to the State Education Fund for direct aid to education.

Agent Commission:             The portion of Net Win paid to the casino operator as compensation for operating the gaming facility. Most operating expenses
                              of the gaming facility are paid from the agent commission (including the horse racing subsidies), with the exception of the
                              gaming floor itself, which is provided by the other vendors and paid for by the Lottery.

Marketing Allowance:          The portion of the Net Win paid to the casino operator to finance the costs of advertising, marketing and promoting
                              video lottery play at the casino.

Gaming Floor & Admin:         The portion of Net Win used to reimburse gaming floor vendors (central system and game machine providers) and
                              administer the Video Gaming Program (sometimes labeled "Lottery Administration").

Capital Award:                Jake's 58 is not eligible for Capital Award.



                                                                         Distribution of Net Win per Legislation

                                                   Education                                    Agent Commission                               Marketing     Gaming Floor       Capital
                                                  Contribution        O�erator         Purses    Breeders     NYRA O�s       NYRA Ca� Ex�     Allowance            &Admin       Award


           All net win annually                     45 00%            30.00%          2.30%         0.50%       1.30%           0.90%          10.00%              10.00%        0%



Source: New York State Gaming Commission
                         Case 1-18-01033-cec                          Doc 64             Filed 10/29/18                   Entered 10/29/18 17:16:53




                                                                              Jake's 58 Hotel & Casino
                                                                                3635 Express Drive North
                                                                                   Islandia, NY 11749
                                                                                       www.jakes58.com




                                                                                      Fiscal Year 2017/2018

                                                                                                                                         Distribution of Net Win:


                  Credits          Free Play           Credits                        Avg Daily    Win/VGM      Education        Agent          Marketing      Gaming Floor        Capital
  Month           Pia ;ted        Allowance             Won             Net Win        VGM's        �er Da;t   Contribution    Commission       Allowance           &Admin         Award


  Apr-17         $95,141,952                   $0    $88,139,822       $7,002,130          300         $778      $3,150,959     $2,450,746         $700,213          $700,213               $0
  May-17       $157,744,793                    $0   $147,133,915      $10,610,878         815          $420      $4,774,895     $3,713,807       $1,061,088         $1,061,088              $0
  Jun-17       $169,287,912             $7,950      $157,901,331      $11,378,631        1,000         $379      $5,120,384     $3,982,521       $1,137,863         $1 '137,863             $0
  Jul-17       $209,976,916           $287,328      $196,443,021      $13,246,567        1,000         $427      $5,960,955     $4,636,298       $1,324,657         $1,324,657              $0
  Aug-17       $219,140,475           $406,031      $204,558,789      $14,175,655        1,000         $457      $6,379,045     $4,961,479       $1,417,566         $1.417,566              $0
  Sep-17       $217,762,261           $343,086      $203,803,975      $13,615,200        1,000         $454      $6,126,840     $4,765,320       $1,361,520         $1,361,520              $0
  Oct-17       $227,434,278           $611,999      $213,013,106      $13,809,174        1,000         $445      $6,214,128     $4,833,211       $1,380,917         $1,380,917              $0
  Nov-17       $220,215,321           $722,587      $206,095,953      $13,396,782        1,000         $447      $6,028,552     $4,688,874       $1,339,678         $1,339,678              $0
  Dec-17       $241,922,402        $1,326,888       $226,781,972      $13,813,541        1,000         $446      $6,216,093     $4,834,739       $1,381,354         $1,381,354              $0
  Jan-18       $242,681,722          $702,124       $227,147,438      $14,832,161        1,000         $478      $6,674,472     $5,191,256       $1,483,216         $1,483,216              $0
  Feb-18       $249,771,206           $645,672      $233,940,711      $15,184,823        1,000         $542      $6,833,171     $5,314,688       $1,518,482         $1,518,482              $0
  Mar-18       $283,011,691          $678,365       $265,134,345      $17,198,981        1,000         $555      $7,739,541     $6,019,643       $1,719,898         $1,719,898              $0
   Total    $2,534,090,930         $5,732,030 $2,370,094,376 $158,264,524                 926          $486     $71,219,036    $55,392,583     $15,826,452      $15,826,453                 $0

                                         0.23%            93.53%              6.25%                                  45.00%        35.00%            10.00%            10.00%        0.00%


                                                                                      Definition of Terms

Credits Played:                The amount of onscreen credits wagered on a video gaming machine (VGM). This amount includes Credits Played resulting
                               from; (a) cash and vouchers inserted into a VGM, and (b) any Credits Won used to make a wager on a VGM.

Free Play Allowance:           The amount of promotional free play included in Credits Played that is subsidized by the State through a reduction to Net Win.

Credits Won:                   The amount of onscreen credits won on a VGM (prize payout). Also includes any progressive jackpot liability due to players.

Net Win:                       The net revenues remaining after payout of prizes to players. (Credits Played less Credits Won) Net win is commonly
                               referred to as "Hold" or "Net Machine Income".

Education Contribution:        The portion of Net Win allocated to the State Education Fund for direct aid to education.

Agent Commission:              The portion of Net Win paid to the casino operator as compensation for operating the gaming facility. Most operating expenses
                               of the gaming facility are paid from the agent commission (including the horse racing subsidies), with the exception of the
                               gaming floor itself, which is provided by the other vendors and paid for by the Lottery.

Marketing Allowance:           The portion of the Net Win paid to the casino operator to finance the costs of advertising, marketing and promoting
                               video lottery play at the casino.

Gaming Floor & Admin:          The portion of Net Win used to reimburse gaming floor vendors (central system and game machine providers) and
                               administer the Video Gaming Program (sometimes labeled "Lottery Administration").

Capital Award:                 Jake's 58 is not eligible for Capital Award.



                                                                          Distribution of Net Win per Legislation

                                                     Education                                    Agent Commission                             Marketing      Gaming Floor        Capital
                                                    Contribution       O�erator         Purses     Breeders     NYRA O�s      NYRA Ca� Ex�     Allowance            &Admin        Award


           All net win annually                       45.00%           30.00%          2.30%          0.50%      1.30%           0.90%          10.00%              10.00%         0%




Source: New York State Gaming Commission
                       Case 1-18-01033-cec                            Doc 64             Filed 10/29/18                   Entered 10/29/18 17:16:53




                                                                              Jake's 58 Hotel & Casino
                                                                                3635 Express Drive North
                                                                                   Islandia, NY 11749
                                                                                       www.jakes58.com




                                                                                      Fiscal Year 2016/2017

                                                                                                                                           Distribution of Net Win:


                  Credits          Free Play           Credits                        Avg Daily    Win/VGM      Education          Agent          Marketing      Gaming Floor     Capital
  Month           Played          Allowance             Won             Net Win        VGM's        per Day    Contribution      Commission       Allowance           &Admin      Award


  Apr-16
  May-16
  Jun-16
  Jul-16
  Aug-16
  Sep-16
  Oct-16
  Nov-16
  Dec-16
  Jan-17
  Feb-17          $5,337,309                 $0       $4.924,225         $413,084         265          $779          $185,888       $144,579          $41,308           $41,308             $0
  Mar-17         $93,894,467                 $0      $86,864,892       $7,029.575         290          $782      $3,163,309       $2,460,351         $702,958          $702,958             $0
  Total          $99,231,776                 $0      $91,789,117       $7,442,659         278          $781      $3,349,196       $2,604,930         $744,266          $744,266             $0

                                         0.00%            92.50%              7.50%                                   45.00%         35.00%           10.00%            10.00%       0.00%


                                                                                      Definition of Terms

Credits Played:                The amount of onscreen credits wagered on a video gaming machine (VGM). This amount includes Credits Played resulting
                               from; (a) cash and vouchers inserted into a VGM. and (b) any Credits Won used to make a wager on a VGM.

Free Play Allowance:           The amount of promotional free play included in Credits Played that is subsidized by the State through a reduction to Net Win.

Credits Won:                   The amount of onscreen credits won on a VGM'(prize payout). Also includes any progressive jackpot liability due to players.

Net Win:                       The net revenues remaining after payout of prizes to players. (Credits Played less Credits Won) Net win is commonly
                               referred to as "Hold" or "Net Machine Income".

Education Contribution:        The portion of Net Win allocated to the State Education Fund for direct aid to education.

Agent Commission:              The portion of Net Win paid to the casino operator as compensation for operating the gaming facility. Most operating expenses
                               of the gaming facility are paid from the agent commission (including the horse racing subsidies). with the exception of the
                               gaming fioor itself, which is provided by the other vendors and paid for by the Lottery.

Marketing Allowance:           The portion of the Net Win paid to the casino operator to finance the costs of advertising, marketing and promoting
                               video lottery play at the casino.

Gaming Floor & Admin:          The portion of Net Win used to reimburse gaming ftoor vendors (central system and game machine providers) and
                               administer the Video Gaming Program (sometimes labeled "Lottery Administration").

Capital Award:                 Jake's 58 is not eligible for Capital Award.



                                                                          Distribution of Net Win per Legislation

                                                     Education                                    Agent Commission                               Marketing       Gaming Floor     Capital
                                                   Contribution       Operator          Purses     Breeders     NYRA Ops        NYRA Cap Exp     Allowance            &Admin      Award


           All net win annually                       45.00%           30.00%          2.30%          0.50%      1.30%             0.90%           10.00%             10.00%       0%



Source: New York State Gaming Commission
